Title: From George Washington to Henry L. Charton, 20 May 1786
From: Washington, George
To: Charton, Henry L.

 

Sir
Mount Vernon 20th May 1786

The letter which you did me the favor to write to me from Philadelphia, on the 5th instt, came safely to hand; and would have received an early acknowledgmt had not frequent calls from home, and unavoidable business prevented it.
I do not perceive, upon recurring to the subject, that I can be more explicit in the description of my Lands on the big Kanhawa, and on the Ohio, between the two Kanhawas, than I was when I had the pleasure of seeing you at this place.
If I recollect rightly, I then informed you, that from the Accts given me of them by the Surveyor—from what I had seen of them myself (especially the tract on the big Kanhawa)—from every other sourse of information—and from my best knowledge & belief, there can be no finer land in that, or any other Country; or lands more abounding in natural advantages. The whole of them are washed by the rivers I have mentioned—are furnished with land streams fit for water works of various kinds—stored with meadow ground, which may be reclaimed in the cheapest, & most expeditious manner imaginable (by only cutting away trifling banks of earth, which have been formed by the Beaver)—and abound in fish & wild fowl of all kinds; as well as in every other sort of game, with wch the Country is filled. With respect to the quality of the soil, it may be conceived, that none can exceed it from this single circumstance, that it was the first choice of the whole Country thereabouts, after a thorough research of it, by an excellent judge—the late Colo. Crawford. As to the situation of them, none can be more advantageous; for lying about midway between the upper & lower settlements on the Ohio, the trade must pass by the Land, whilst the Occupants of it, equally convenient to both, might embrace the inland navigation of either the Potomack or James River as soon as they are made to communicate with the Western Waters; which no doubt will soon be effected, as both works have commenced. I think too, I should not be mistaken, were I to add, that ere long, a town of some importance will be established in the vicinity of these Lands—to wit—at the confluence of the big Kanhawa and Ohio; which is the point at which the trade to Richmond, & that which is carried to the Northern parts of this State, & to Maryland

& Pensylvania, must seperate. But to go into a more minute detail in writing, of what has before been the subject of personal conversation, would be more tiresome than interesting; especially as it is by no means my wish that any purchaser whatsoever, should rely upon my acct of this matter, or on those of any others; but judge for himself, or themselves, in all matters.
When you asked me if I was disposed to sell these lands, I answered, and truly, that I had never had it in contemplation; because I well knew they would rise more in value than the purchase money would accumulate by interest, consequently—under these circumstances, it would be difficult, in the present moment, to fix on a price (that would be acceded to) that would be an equivalent for them hereafter. However, as I had no family—wished to live easy—and to spend the remainder of my days with as little trouble as possible, I said, I would part with them if a good price could be obtained. And this price being asked, I further observed, that my ideas of their value might easily be ascertained from the terms on which I had proposed to rent them (which I think you told me you had seen) one of which amounting in fact to an absolute sale, being on a lease for 999 years renewable, was, at Ten pounds this Currency (dollars at 6/) pr hundred acres, came to Forty shillings an acre allowing 5 pr Ct interest for the purchase. but I added, if any one person, or sett of Men, would take the whole, I would abate considerably in the price, & make the payments easy.
I therefore now inform you, that the lands (the Plats, & Patents of which I shewed you, & the titles to which are incontrovertable, free from those clashing interests and jarring disputes with which much of the property in that Country is replete) are in quantities, and situation, as follow:

               
                  1st
                  2314
                  Acres on the Ohio River; 3 or 4 Miles below the mouth of the
                     little Kanhawa.
               
               
                  2d
                  2448
                  Acres on the said River, about 16 Miles below the former.
               
               
                  3d
                  4395
                  Acres on the same river just above the great bend in it, and
                     below the other two.
               
               
                  4th
                  10,990
                  Acres on the big Kanhawa, (West side) beginning within 2 or 3
                     Miles of its conflux with the Ohio, & extending up the former 17
                  Miles.
               
               
               
                  5th
                  7276
                  Acres a little above this, on the East side of the same river
                     Kanhawa.
               
               
                  6th
                  2000
                  Acres higher up the Kanhawa, West side, in the fork between Cole
                     river and it.
               
               
                  7th
                  2950
                  Acres opposite thereto on the East side.
               
               
                  In all.
                  32373
                  Acres on both Rivers.
               
            
For these lands I would take Thirty thousand English Guineas (of the proper weight) or other specie current in this Country at an equivalent value. Two thousand five hundred of which to be paid at the execution of the Deeds, and the remainder in seven years therefrom, with an interest of five pr Ct pr Annum regularly paid at my Seat, till the principal sum shall be discharged.
I am not inclined to part with any of these Lands as an inducement to settle the rest. My mind is so much satisfied of the superior value of them, to most others, that there remns no doubt on it, of my obtaining my own terms when the Country populates, & the situation & local advantages of them unfold. These terms have already been promulgated, but I have not a copy of them by me, or I would send it to you. They were inserted in Dunlaps & Claypools Gazette about two years ago—at whose office it is propable a copy (if desired) might be had. One of the considerations was, if my memory serves me, an exemption from the payment of rent three years—whilst the tenements were opening, and improvements making. This I am still inclined to allow. The rents were different, according to the term for which the leases were to be granted. If for twenty one years only, they were to commence, and end, at five pounds pr hundred Acres; for in that case the stipulated improvements being made I know that almost any rent might be had for the tenements thereafter—If on leases renewable every ten years forever, the rents were, in that case, to advance in a certain ratio to keep pace with the increasing value of the Land. And if given in the first instance for 999 years, as has been mentioned before, then the rent was to commence at Ten pounds pr hundred acres, which being in fact an alienation of the Fee, shewed my ideas of its present value, & the purchase money, as already mentioned. These as far as I can recite from memory, were the terms on which I offered to rent; and from which I feel no disposition to relax, unless, as in the case of a purchase, some one

or more persons, would take the whole of[f] my hands at once, & become responsible for the rent—in which case the same motives might induce me to abate accordingly—as in the other instance.
I should have great pleasure in giving you such letters as you have asked to the Marquis de la Fayette and Chevalier de la Luzerne, but conceive they could only have an embarrassing operation—It is certainly as consistent with the policy of one Country to discourage depopulation, as it is for another to encourage emigrants. Considering the matter in this point of view I cannot suppose however well disposed either of the above Gentlemen may be to promote the interest of this Country, that they would do it at the expence of, and perhaps hazard of censure from their own. One of these Gentlemen too, being in the diplomatic, or Ministerial line, would, undoubtedly, be very cautious in expressing a sentiment favourable to a business of this kind. My best wishes however will accompany you in it, through all the stages; and with esteem—I am—Sir Yr Most Obedt Hble Ser⟨vt⟩

Go: Washington


P.S. I should be glad to hear whether this letter got to Philadelphia in time.

